PER CURIAM:
Deidra Cox appeals the amended judgment of the trial court granting summary judgment in favor of U.S. Bank, National Association, as Trustee for Credit Suise First Boston Heat 2004-3 ("U.S. Bank"), Kozeny & McCubbin, L.C. ("K&M"), and Jessica Westhoff. U.S. Bank cross-appeals the denial of its request for attorney's fees. This appeal involves the validity of a real estate foreclosure sale. It involves similar facts and the same legal issues as those presented and decided in Wesley v. Wells Fargo Bank, N.A. , No. WD81408, 569 S.W.3d 436, 2018 WL 5913113 (Mo. App. W.D. Nov. 13, 2018), handed down concurrently herewith. The analysis and result of that case controls the disposition of this one. Because a published opinion would have no precedential value, the parties have been provided a memorandum. The judgment is affirmed. Rule 84.16(b).